Citation Nr: 1525715	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  He is a World War II combat veteran.  He died in December 2010.  The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to nonservice-connected death pension benefits has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in December 2010. His death certificate indicated that the immediate cause of death was dementia, with no additional causes or contributory causes listed.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) rated at 50 percent disabling. 

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c) (2014). 

If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(3).

The appellant has asserted that the Veteran's service-connected PTSD directly contributed to his dementia, which is documented as the cause of the Veteran's death.  

The Board notes the September 2012 VA examiner's opinion of record, ultimately concluding that it is less likely than not that the Veteran's PTSD contributed to his dementia.  However, the Board finds that the examiner did not adequately address whether the Veteran's PTSD had a potential debilitating effects on a vital organ, to include the brain, consistent with 38 C.F.R. § 3.312(c)(3).  As a result, the Board finds that remand for an addendum opinion is necessary.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to a VA examiner of appropriate knowledge and expertise in order to provide an addendum opinion as to the cause of the Veteran's death.  If possible, return it to a different examiner than the September 2012 examiner.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The opinion must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should:

a) Provide an opinion as to whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected PTSD caused or contributed to the Veteran's death, specifically dementia.  In providing this opinion please address any relevant medical evidence of record, including the September 2012 VA opinion and the private medical opinions of record.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected PTSD affected a vital organ to the extent that the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases, specifically dementia.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the appellant's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim. 

2. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).
 
3. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






